Name: Commission Regulation (EEC) No 2978/90 of 15 October 1990 fixing definitively the aid for cotton applicable before 1 September 1990 for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10. 90 Official Journal of the European Communities No L 283/21 COMMISSION REGULATION (EEC) No 2978/90 of 15 October 1990 fixing definitively the aid for cotton applicable before 1 September 1990 for the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Commission Regulation (EEC) No 784/90 Q concerning monetary realignment ; Whereas the amounts of aid applying provisionally for cotton should accordingly be confirmed or replaced and they should be fixed definitively, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton, as amended by the Act of Accession of Spain and Portugal, in particular by Protocol 14 annexed thereto and by Commission Regulation (EEC) No 4006/87 ('), Article 1 The amount of aid for unginned cotton referred to in Commission Regulation (EEC) No 1096/90 (8) shall be replaced by the figure of ECU 44,381 and is fixed defini ­ tively from the date of entry into force of this Regulation . Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 ( 1 ) thereof, Article 2 Having regard to the opinion of the Monetary Committee, Whereas, in the absence of a regulation fixing the reduc ­ tion in the aid resulting, where applicable, from the system of maximum guaranteed quantities for the 1990/91 marketing year, the aid for May to August 1990 has been calculated using a provisional reduction as a basis : The amounts of aid for unginned cotton in Commission Regulations (EEC) No 1479/90 (9), (EEC) No 1571 /90 ( 10), (EEC) No 1666/90 (n), (EEC) No 1827/90 (12), (EEC) No 1917/90 (13), (EEC) No 2003/90 (14), (EEC) No 2053/90 (15), (EEC) No 2173/90 ( 16), (EEC) No 2243/90 ( 17), (EEC) No 2289/90 (1S), (EEC) No 2400/90 (19), (EEC) No 2450/90 (20) and (EEC) No 2481 /90 (2l) fixing the aid for unginned cotton are fixed definitively from the day of entry into force of each of the Regulations concerned. Whereas Commission Regulation (EEC) No 251 1 /90 (4) fixes the reduction in the aid for the 1990/91 marketing year ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas certain of those provisional amounts of aid were fixed taking account of the guide price proposed by the Commission to the Council for the 1990/91 marketing year ; whereas those amounts, fixed subject to decisions by the Council , needed to be so fixed owing to the absence of a regulation fixing the guide price for the 1990/91 marketing year ; whereas Council Regulation (EEC) No 1 355/90 Is) fixes the guide price for cotton for the 1990/91 marketing year ; whereas, Regulation (EEC) No 2219/90 (6) reduces this price as a result of adoption of 0 OJ No L 83 , 30. 3 . 1990, p. 102. (8) OJ No L 111 , 1 . 5. 1990, p. 27 . 0 OJ No L 140, 1 . 6 . 1990, p. 75 . (10) OJ No L 149, 13 . 6 . 1990 , p . 5 . (") OJ No L 155, 21 . 6 . 1990 , p . 27. H OJ No L 167, 30 . 6 . 1990 , p . 81 . O OJ No L 173, 6. 7. 1990, p. 28 . (14) OJ No L 180, 13 . 7. 1990 , p . 14. H OJ No L 187, 19 . 7. 1990 , p . 45 . H OJ No L 197, 27. 7 . 1990, p . 58 . H OJ No L 203, 1 . 8 . 1990, p. 44. H OJ No L 205, 3 . 8 . 1990, p . 28 . H OJ No L 222, 17 . 8 . 1990, p . 42. (20) OJ No L 230, 24. 8 . 1990 , p . 10 . (21 ) OJ No L 234, 29 . 8 . 1990, p . 19 . ! (') OJ No L 377, 31 . 12 . 1987, p. 49 . (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 85, 30. 3 . 1989, p. 7. (4) OJ No L 237, 1 . 2. 1990, p. 9 . 0 OJ No L 134, 28 . 5. 1990, p. 20 . (6 OJ No L 202, 31 . 7. 1990, p . 26 . No L 283/22 Official Journal of the European Communities 16. 10 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1990. For the Commission Ray MAC SHARRY Member of the Commission